DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-7, 12-20 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, fails to teach the claimed invention as amended on 11/23/2021, specifically, “generating the IPv6 multicast address of the multicast group based on the location information and a multicast group identifier of the multicast group” and “the Flags field occupies 4 bits and is adjacent to the highest 8 bits, one of the 4 bits is set a value to indicate that the IPv6 multicast address is generated based on the location information; and the Scope field occupies 4 bits, is adjacent to the lowest 112 bits, and indicates a multicast range, the highest 1 bit of the Flags field is set a value to indicate that the IPv6 multicast address is generated based on the location information; the lowest 1 bit of the Flags field is set a value to indicate that the IPv6 multicast address is temporary allocated, for the lowest 112 bits, the location information occupies the first 98 bits, and the multicast group identifier occupies the remaining 14 bits” as claimed.
Examiner cites “TrafficCam: Sharing Traffic Information based on Dynamic IPv6 Multicast Group Assignment using Smartphone Sensors” (see Applicant’s IDS filed 9/10/2020, Hereinafter “Kanemaru”) who teaches generation of IPv6 multicast address, see Section III and IV, multiple instances showing a client device e.g. Figure 3 in step (1) obtaining location and orientation information that is normalized to cover a zone including location information of adjacent vehicle devices including the device itself as in steps 1-4. This reference fails to teach “the highest 1 bit of the Flags field is set a value to indicate that the IPv6 multicast address is generated based on the location information; the lowest 1 bit of the Flags field is set a value to indicate that the IPv6 multicast address is temporary allocated, for the lowest 112 bits, the location information occupies the first 98 bits, and the multicast group identifier US 20190230167 teaches ¶0055 using an IPv6 address to multicast to destination resources, and further ¶0058, and US 20150078379 A1 ¶0070 teaches a field in multicast packet with 112-bit group ID but both fail to teach “the highest 1 bit of the Flags field is set a value to indicate that the IPv6 multicast address is generated based on the location information; the lowest 1 bit of the Flags field is set a value to indicate that the IPv6 multicast address is temporary allocated, for the lowest 112 bits, the location information occupies the first 98 bits, and the multicast group identifier occupies the remaining 14 bits.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/JAY L VOGEL/Primary Examiner, Art Unit 2478